DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 3, 2022, is a divisional of a prior U.S. non-provisional application, filed on October 24, 2019, and claims benefit to a U.S. provisional application, filed on October 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2022 was filed      before the mailing of a first Office action in the present U.S. non-provisional application,                   in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 3-6 and 23-26 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the  limitations of the respective base claim and any intervening claims. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7-16, 18-21 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20130039296 A1) in view of Babaei et al. (US 2018/0368132 A1).
1. A method for wireless communication by a user equipment (Damnjanovic, FIG. 5B), comprising: 
receiving one or more grants scheduling transmission of a first data packet in a first subchannel and a second subchannel of a carrier (Damnjanovic, paras. [0062], [0064], “FIG. 5B shows an example of DL data transmission with a common grant. An eNB may send a DL common grant on a DL primary/base carrier to a UE. The DL common grant may include scheduling information common to both a first DL data transmission on the DL base carrier and a second DL data transmission on the DL dependent carrier. […] A common grant may include common parameters (e.g., an MCS and a redundancy version) for data transmissions on a base carrier and a dependent carrier. The common parameters may reduce signaling overhead and provide good performance when the base carrier and the dependent carrier observe similar channel conditions, which may often be the case when these carriers are in the same band and are served by the same base station or two co-located base stations…”); and 
transmitting or receiving the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], “…In an example, a PDCP PDU and a duplicate PDCP PDU may correspond to different RLC entities/logical channels. In an example, the wireless device may receive one or more DCIs/grants for transmission on one or more cells e.g., for one or more numerologies/TTIs on the one or more cells. A DCI/grant may indicate the transmission parameters such as resources for transmission, power control commands, HARQ parameters, modulation and coding scheme (MCS), etc. The wireless device may perform a logical channel prioritization/multiplexing procedure and may allocate the resources of the grant/DC to one or more logical channels to create a MAC PDU. In an example, the one or more logical channels may comprise logical channels with data and/or duplicate data. In an example, the MAC layer may deliver the MAC PDU to Physical layer to create a transport block (TB). The wireless device may calculate transmission power for the TB using at least the power control commands in the grant/DCI. The Physical layer may map the TB to the time/frequency resources indicated in the DCI/grant and may transmit the TB.”)
Damnjanovic et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Babaei et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting or receiving the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], “…In an example, a PDCP PDU and a duplicate PDCP PDU may correspond to different RLC entities/logical channels. In an example, the wireless device may receive one or more DCIs/grants for transmission on one or more cells e.g., for one or more numerologies/TTIs on the one or more cells. A DCI/grant may indicate the transmission parameters such as resources for transmission, power control commands, HARQ parameters, modulation and coding scheme (MCS), etc. The wireless device may perform a logical channel prioritization/multiplexing procedure and may allocate the resources of the grant/DC to one or more logical channels to create a MAC PDU. In an example, the one or more logical channels may comprise logical channels with data and/or duplicate data. In an example, the MAC layer may deliver the MAC PDU to Physical layer to create a transport block (TB). The wireless device may calculate transmission power for the TB using at least the power control commands in the grant/DCI. The Physical layer may map the TB to the time/frequency resources indicated in the DCI/grant and may transmit the TB.” Id.) The prior art disclosure and suggestions of Babaei et al. are for reasons of enabling packet duplication in a multicarrier system (Babaei, para. [0039], “Example embodiments of the present invention enable operation of carrier aggregation. Embodiments of the technology disclosed herein may be employed in the technical field of multicarrier communication systems. More particularly, the embodiments of the technology disclosed herein may relate to packet duplication in a multicarrier communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling packet duplication in a multicarrier system.
7. The method of claim 1, further comprising: 
receiving configuration signaling indicating a code rate (Damnjanovic, paras. [0062], [0064], Id.); and 
decoding the transmission based at least in part on the code rate (Damnjanovic, paras. [0062], [0064], Id.)
8. The method of claim 1, wherein receiving the one or more grants further comprises: 
receiving a first grant scheduling a first transmission of the first data packet via the first subchannel of the carrier and a second grant scheduling a second transmission of the first data packet via the second subchannel of the carrier (Babaei, para. [0222], Id.)
9. The method of claim 8, further comprising: 
determining an association between the first transmission and the second transmission based at least in part on the first grant and the second grant (Babaei, para. [0222], Id.); and 
soft combining the first transmission and the second transmission to decode the first data packet based at least in part on the association (Babaei, paras. [0200], [0222], “In an example, packet duplication may be used for user-plane and/or control-plane in NR PDCP. In an example, redundancy schemes operating below PDCP may be used. In an example, a duplication scheme operating at the MAC sublayer may enable a plurality of transmissions of a transport block over a plurality of resource sets to provide diversity gain e.g., against fading, interference and/or link blockage (e.g., shadowing). The different resource sets may be separated in time, frequency and/or space domains. In an example, at the receiver, the transmissions may be soft-combined and/or processed separately…” Id.)
10. The method of claim 9, wherein determining the association further comprises: 
identifying a common feedback identifier for the first subchannel of the carrier and the second subchannel of the carrier within a same transmission time interval, wherein the first transmission and the second transmission each correspond to the common feedback identifier (Damnjanovic, para. [0086], “As shown FIG. 4, a UE may send UL ACK/NACK on an UL primary/base carrier for a DL data transmission received from an eNB on a DL base carrier and/or a DL dependent carrier. The UE may send the UL ACK/NACK on the PUCCH or the PUSCH on the UL base carrier. If common HARQ is used for both the DL base carrier and the DL dependent carrier, then the UE may send a single UL ACK/NACK for both DL carriers. Alternatively, if separate HARQ is used for the two DL carriers, then the UE may send separate UL ACK/NACK for the two DL carriers…”)
11. The method of claim 8, further comprising: 
transmitting a joint feedback message via the first subchannel, the second subchannel, or both, to provide joint feedback on the first transmission and the second transmission (Damnjanovic, para. [0086], Id.)
12. The method of claim 8, further comprising: 
transmitting a first feedback message via the first subchannel of the carrier to provide feedback on the first transmission and a second feedback message via the second subchannel of the carrier to provide feedback on the second transmission (Damnjanovic, para. [0086], Id.)
13. The method of claim 1, further comprising: 
generating the first data packet to include a duplication tag (Babaei, paras. [0202], [0222] “…In an example, the duplicated data may be reported and transmitted, e.g., in the same manner as other data. In an example, for MAC buffer status reporting, the UE MAC may include amount of data resulting from the PDCP duplication function as data available for transmission. In an example, data duplicates may use separate uplink grants. In an example, a grant may be unique per cell group. In an example, assignment between a PDCP duplicate PDU and a MAC entity may be done when the duplicate PDUs are generated in PDCP. In an example, a UE may trigger BSR/SR to an applicable MAC entity. In an example, for resource allocation based on dynamic scheduling, a UE may assign a duplicate PDCP PDU to different MAC entities and triggers BSR/SR for an applicable MAC entity when PDCP duplication is active...”); 
generating a first transmission comprising the first data packet and a second transmission comprising the first data packet based at least in part on the duplication tag, wherein the transmitting or receiving further comprises (Babaei, paras. [0202], [0222], Id.); and 
transmitting the first transmission via the first subchannel of the carrier and the second transmission via the second subchannel of the carrier (Babaei, paras. [0202], [0222], Id.)
14. The method of claim 13, wherein the first data packet is a medium access control service data unit (MAC-SDU) (Babaei, para. [0194], “In an example, duplicate transmission of MAC SDUs, e.g., RLC PDUs and/or RLC PDU segments may be used. In an example, MAC multiplexing and assembly entity may transmit MAC SDU duplicates via a plurality of carriers. In an example, the HARQ transmissions among the carriers, e.g. transport block size (and required spectrum), HARQ feedback transmissions, etc. may be independent. In an example, a plurality of carrier bandwidths (e.g., numerologies) and/or carriers with different traffic loads may be considered…”)
15. The method of claim 1, further comprising: 
receiving configuration signaling indicating at least one feedback resource for the first subchannel, the second subchannel, or both (Damnjanovic, para. [0086], “…If a common grant or a joint grant is used for the two DL carriers, then UL ACK/NACK for the two DL carriers may be sent on (i) ACK/NACK resources configured for the UE, e.g., via upper-layer signaling, or (ii) ACK/NACK resources implicitly determined based on the scheduling grant.” Id.); and 
transmitting, via the at least one feedback resource, a feedback message (Damnjanovic, para. [0086], Id.)
16. The method of claim 15, wherein the transmitting or receiving further comprises: 
receiving a first transmission of the first data packet via the first subchannel of the carrier and a second transmission of the first data packet via the second subchannel of the carrier (Babaei, para. [0222], Id.), wherein the feedback message is a joint feedback message that provides feedback for the first transmission and the second transmission (Damnjanovic, para. [0086], Id.)
18. The method of claim 1, wherein each of the first subchannel and the second subchannel is a different bandwidth part of the carrier (Damnjanovic, paras. [0062], [0064], Id.)
19. The method of claim 1, wherein the transmitting or receiving further comprises: 
receiving a first transmission of the first data packet via the first subchannel of the carrier and a second transmission of the first data packet via the second subchannel of the carrier, wherein each of the first transmission and the second transmission is self-decodable (Damnjanovic, paras. [0062], [0064], Id.)
20. The method of claim 1, wherein the first data packet is a packet data convergence protocol (PDCP) packet (Babaei, para. [0222], Id.)
21. A method for wireless communication by a network entity (Damnjanovic, FIG. 5B, Id.), comprising: 
transmitting one or more grants scheduling transmission of a first data packet in a first subchannel and a second subchannel of a carrier (Damnjanovic, paras. [0062], [0064], Id.); and 
transmitting or receiving the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], Id. cf. Claim 1).
Damnjanovic et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Babaei et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting or receiving the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], Id.) The prior art disclosure and suggestions of Babaei et al. are for reasons of enabling packet duplication in a multicarrier system (Babaei, para. [0039], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling packet duplication in a multicarrier system.
27. The method of claim 21, wherein transmitting the one or more grants further comprises: 
transmitting a first grant scheduling a first transmission of the first data packet via the first subchannel of the carrier and a second grant scheduling a second transmission of the first data packet via the second subchannel of the carrier (Babaei, para. [0222], Id. cf. Claim 8).
28. The method of claim 21, further comprising: 
transmitting configuration signaling indicating at least one feedback resource for the first subchannel, the second subchannel, or both (Damnjanovic, para. [0086], Id.); and 
receiving, via the at least one feedback resource, a feedback message (Damnjanovic, para. [0086], Id. cf. Claim 15).
29. An apparatus for wireless communication by a user equipment, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Damnjanovic, FIG. 9) to cause the apparatus to: 
receive one or more grants scheduling transmission of a first data packet in a first subchannel and a second subchannel of a carrier (Damnjanovic, paras. [0062], [0064], Id.); and 
transmit or receive the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], Id. cf. Claim 1).
Damnjanovic et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Babaei et al. provides prior art disclosure and suggestions for the claimed invention, such as transmit or receive the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], Id.) The prior art disclosure and suggestions of Babaei et al. are for reasons of enabling packet duplication in a multicarrier system (Babaei, para. [0039], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling packet duplication in a multicarrier system.
30. An apparatus for wireless communication by a network entity, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Damnjanovic, FIG. 9, Id.) to cause the apparatus to: 
transmit one or more grants scheduling transmission of a first data packet in a first subchannel and a second subchannel of a carrier (Damnjanovic, paras. [0062], [0064], Id.); and 
transmit or receive the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], Id. cf. Claim 1).
Damnjanovic et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Babaei et al. provides prior art disclosure and suggestions for the claimed invention, such as transmit or receive the transmission via the first subchannel and the second subchannel of the carrier based at least in part on the one or more grants (Babaei, para. [0222], Id.) The prior art disclosure and suggestions of Babaei et al. are for reasons of enabling packet duplication in a multicarrier system (Babaei, para. [0039], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling packet duplication in a multicarrier system.
Claims 2, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20130039296 A1) in view of Babaei et al. (US 2018/0368132 A1), further in view of Kim et al. (US 2018/0255578 A1).
2. The method of claim 1, further comprising: 
receiving configuration signaling indicating a rate matching scheme (Kim, para. [0129], “Then, the eNB generates coded data by channel-encoding the CRC-added control information. The channel coding may be performed at a code rate corresponding to an MCS level. The eNB rate-matches the coded data according to a CCE aggregation level allocated to a PDCCH format and generates modulation symbols by modulating the coded data. Herein, a modulation order corresponding to the MCS level may be used for the modulation. The CCE aggregation level for the modulation symbols of a PDCCH may be one of 1, 2, 4, and 8. Subsequently, the eNB maps the modulation symbols to physical REs (i.e. CCE to RE mapping).”) The prior art disclosure and suggestions of Kim et al. are for reasons of efficient LBT in a carrier aggregation environment (Kim, para. [0022], “Thirdly, LBT can also be performed efficiently in a multi-carrier/carrier aggregation environment.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of efficient LBT in a carrier aggregation environment.
17. The method of claim 1, wherein each of the first subchannel and the second subchannel is a different listen before talk subchannel of the carrier (Kim, para. [0463], “In step S2820, the UE may group CCs having the same LBT type into the same carrier group after receiving the scheduling grants in step S2810, or the eNB may configure carrier groups and transmit information about the carrier groups to the UE. For a method for configuring carrier groups, refer to section 4.2.”)
22. The method of claim 21, further comprising: transmitting configuration signaling indicating a rate matching scheme (Kim, para. [0129], Id. cf. Claim 2).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Wittberg et al. (US 20190222474 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Wittberg, Abstract, para. [0031], “There is provided a method in a user equipment for a wireless communications network, comprising: receiving a configuration message from a base station for the wireless communications network, the configuration message indicating that data to be transmitted between the user equipment and the wireless communications network is to be duplicated; and responsive to receipt of the configuration message, transmitting a first data unit and a second data unit to the wireless communications network, or receiving a first data unit and a second data unit from the wireless communications network; wherein the second data unit is a duplicate of the first data unit, and wherein the first data unit is transmitted or received using first radio resources, and the second data unit is transmitted using second radio resources that are different than the first radio resources. […] During a certain small time period, such as a few TTIs, the UE or the network will attempt to transmit duplicated copies of MAC SDUs that belongs to logical channels configured for duplicated transmission. The duplicated transmissions can be done on different carriers (for instance using carrier aggregation or dual connectivity), but it could also be done on the same carrier (but then at different times).”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476